Citation Nr: 0918131	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  07-38 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlment to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to March 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  Jurisdiction is currently with the RO 
in Los Angeles, California.  


FINDINGS OF FACT

1.  Any hearing loss the Veteran currently suffers from did 
not have onset in service and was not caused or aggravated by 
the Veteran's active service.  

2.  The Veteran's tinnitus, if any, did not have onset in 
service and was not caused or aggravated by his active 
service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.385 (2008).  

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2008).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Id.

As an initial matter, the Board notes that the Veteran's 
service treatment records appear to have been destroyed by 
fire.  Therefore, in reviewing the Veteran's claims, the 
Board has considered the U.S. Court of Appeals for Veterans 
Claims (Court) statement in Washington v. Nicholson, 19 Vet. 
App. 362, 371 (2005) that: 

[I]n cases where, as here, the 
appellant's SMR's have been lost or 
destroyed, the Board's obligation to 
provide well reasoned findings and 
conclusions to evaluate and discuss all 
of the evidence that may be favorable to 
the appellant, and to provide an adequate 
statement of the reasons or bases for its 
rejection of such evidence is heightened.  

The Board has undertaken its analysis with this heightened 
duty in mind.  

As noted above, the Veteran's service treatment records have 
been lost.  The Veteran has not submitted any private medical 
evidence showing complaints of or treatment for hearing loss 
or tinnitus in service, within one year of service, or, 
indeed, at any time from separation from service to the 
present.

In January 1987, the Veteran filed a claim seeking service 
connection for an acquired psychiatric disability, a right 
leg disability, and pneumonia.  He did not seek service 
connection for hearing loss or tinnitus at that time, and at 
a VA general medical examination in July 1987, the examiner 
noted that both of the Veteran's ears had normal looking 
auditory canals and tympanic membranes and that the Veteran 
had no hearing impairment.  

The Board finds this to be highly probative evidence against 
the Veteran's claim, since if noise exposure in service had 
caused hearing loss and tinnitus, the Veteran would likely 
have filed a claim for service connection for hearing loss 
and tinnitus in 1987 (if not sooner) and complaints of 
hearing loss and tinnitus would have been noted at the July 
1987 VA examination.  The Board finds that this report 
outweighs the Veteran's statements that he has had these 
problems since service. 

Additionally, the Board notes that VA treatment records from 
November 2004 through August 2007 are negative for complaints 
of or treatment for hearing loss or tinnitus, providing 
further evidence against this claim.  

The Board notes that the Veteran is competent to report 
symptoms such as diminished hearing and ringing or buzzing in 
the ears.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the etiology of any subjective hearing loss or 
tinnitus the Veteran currently experiences is a medical 
question on which the Veteran is not competent to provide an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder). 

The Board acknowledges that the Veteran was most likely 
exposed to loud noise during his active service.  However, 
the only evidence to establish that the Veteran's hearing 
loss or tinnitus had its onset during his active service is 
the Veteran's claim that he experienced hearing loss and 
tinnitus contemporaneous to his service.  There are no 
complaints of or treatment for hearing loss or tinnitus of 
record until the Veteran filed his service connection claim 
in April 2006.  Additionally, even if the Veteran has 
experienced hearing problems, there is no objective medical 
evidence that any hearing loss meets the criteria for a 
hearing loss disability set forth in 38 C.F.R. § 3.385 
(2008).  

Unfortunately, the probative value of this claim is 
undermined because the Veteran failed to file a claim for 
service connection until over fifty years after separation 
from service.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
light of the significant period of time between the Veteran's 
military service and his initial claim for service 
connection, or an indication of a hearing problem for many 
years after service, the Board must find that such facts 
provide evidence against this claim. 

As there is no evidence that the Veteran's hearing loss and 
tinnitus, if any, had onset in service or within one year of 
service or were caused or aggravated by the Veteran's active 
service, entitlement to service connection for bilateral 
hearing loss and tinnitus is not warranted.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).




The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate his claims for 
service connection and of the Veteran's and VA's respective 
duties for obtaining evidence.  Additionally, the Veteran was 
provided notice as to assignment of disability ratings and 
effective dates.  

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the RO has obtained the Veteran's VA treatment records.  The 
Veteran has not indicated that he has any private treatment 
records to submit or that he needs VA assistance in acquiring 
such records.  The RO also scheduled the Veteran for an 
audiological examination, but the Veteran failed to appear 
for his scheduled appointment.  While the Veteran claims in 
his November 2007 substantive appeal that he never received 
notice of the VA examination, of record is a letter mailed to 
the Veteran's address of record, informing him of the date, 
time, and place of the scheduled hearing evaluation.  

The Board has considered whether it should remand the case to 
afford the Veteran a second chance to appear for his hearing 
evaluation.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, there is no evidence of hearing loss or tinnitus in 
service, within one year of service, or until over fifty 
years after service.  There is no evidence of continuity of 
symptomatology.  Nor is there even any speculative medical 
evidence of an association with any hearing loss or tinnitus 
to service.  Rather, only the Veteran's contentions provide 
any suggestion of such associations, and these indications 
are outweighed by other evidence (the VA examination of 
1987). 

The Board does not find the Veteran's contentions to rise to 
the level of the "indication of an association" referred to 
in 38 U.S.C.A. § 5103A or in McLendon.  

Given the lack of any hearing loss or tinnitus in service or 
for over fifty years after service, as well as the lack of 
any competent medical evidence that any hearing loss or 
tinnitus the Veteran currently suffers from is related to 
service, the Board finds it is unnecessary to remand the 
matter to afford the Veteran a VA examination.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the Veteran or 
his representative have identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the veteran in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


